DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous objections and rejections have been removed in view of the applicant’s amendments.

Allowable Subject Matter
Claims 4 and 19 are cancelled.
Claims 1-3, 5-18, and 20, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Bakken et al. (US 20140104188 A1, published: 4/17/2014), and Ely et al. (US 20010001430 A1, published: 5/24/2001), does not expressly teach or render obvious the invention as recited in independent claims 1 and 8.
The prior art does not teach wherein the threshold value comprises a phase value of a signal to be used for distinguishing a touch input and a hovering input by the stylus pen.  In addition, it is not believed to have been within the level of one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or integrate the electronic device of the prior art to incorporate the features of wherein the threshold value comprises a phase value of a signal to be used for distinguishing a touch input and a hovering input by the stylus pen, as recited in the context of claims 1 and 8, in combination with the other elements recited.
Because the applicant incorporated the allowed material of now canceled claims 4 and 19 into the independent claims, and because a complete search and consideration yielded no additional references that when combined with the current art does not warrant a rejection, this application is now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145